 PARKVUE MEDICAL CENTERParkvue Medical Center and General Hospital, Em-ployerandLocal 79,Hospital Employees' Divi-sion,ServiceEmployees InternationalUnion,AFL-CIO,Petitioner.Case 7-RC-9398June 18, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, MCCULLOCH, AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before George Alexander, Hear-ing Officer of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure, Series 8, as amended, by direction ofthe Regional Director for Region 7, the case wastransferred to the Board for decision. The Em-ployer and Petitioner have filed briefs which havebeen duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejucicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds1.Parkvue General Hospital is an accredited,tax-exempt, 105-bed general hospital organized ona nonstock basis under the nonprofit corporate lawsof the State of Michigan ' It is located in a buildingwhich also houses Parkvue Medical Center, an out-patient clinic, and Parkvue Pharmacy, Inc., both ofwhich are business enterprises. The building isowned by Dr. and Mrs. Park. The hospital and thepharmacy occupy their respective portions of thebuilding under lease agreements with the Parks.'The remainder of the building is occupied by the' Its charter provides, and has provided since it was incorporated in1959, that no part of its net earnings shall inure to the benefit of any personand that, upon dissolution, its trustees must distribute its assets to anothernonprofit institution of like character2The hospital's lease-purchase agreement yields an annual rental of$155,670 The pharmacy's lease calls for an annual rental of $3,540,plus $35 monthly for certain utilities The record shows, however, thatthese utilities are billed to and paid by the centerSThe bylaws provide that the executive committee shall consist ofthe president and two or more directors with the power to transact allregular business during the interim between board meetings, provideditfollows the board's general principles and policies and refers all559center, which is a sole proprietorship owned by Dr.Park alone. While the Parks have no proprietary in-terest in the hospital, they own 50 percent of thepharmacy's corporate stock.As to the hospital, the record shows that it isqualified under Medicare and Medicaid, and thatitspatients,who are drawn from throughout theState of Michigan, are eligible for, and are mem-bers of, various Federal and private health in-surance programs. Its medical staff consists of ap-proximately 50 nonsalaried physicians, including 10who have an undefined association with the center,and 3, including Dr. Park, who are center em-ployees. All of the doctors, apparently including thelatter three, are paid by hospital patients for ser-vices rendered.The hospital is organized as a trustee corpora-tion-i.e., its assets are controlled by five non-salaried trustees who serve indefinite terms. Itsbylaws provide that an affirmative vote of at leastthree trustees is necessary to pass all resolutions ex-cept "if for any reason the total number of trusteesshallbe below three (3), then the remainingTrustee or Trustees shall constitute a quorum forthe purpose of electing Trustees to fill the vacan-cies "The hospital's eight-member unpaid board ofdirectors is elected by the trustees for definiteterms, although they may succeed themselves, andare charged with the establishment of hospital poli-cies, conduct, and operations. A majority of theboard constitutes a quorum which is necessary totransact business.In addition to being the hospital's landlords, theParks serve this facility as trustees and directors, aswell as in other capacities. Thus, Dr. Park is an of-ficer (vice president), a member of the executivecommittee of the board,3 the hospital's salariedmedical director, and its unpaid acting administra-tor.4Mrs. Park is the nonsalaried assistant adminis-trator, holds the offices of secretary and treasurer(inwhich latter capacity she signs hospitalchecks),5 and also is a member of the board's ex-ecutive committee as well as being a member of theboard's medical, property, and finance committees.matters of major importance to the board°On October 23, 1967, the hospital's administrator abruptly left with-out notice The hospital's bylaws provide that they may be amended bythe trustees only, and that while the administrator may be a physician,he shall not be a member of the board of directors On October 31, 1967,with the Parks present and voting, the board unanimously agreed toappoint Dr Park as acting administrator, "notwithstanding by-law pro-visions to the contrary," pending the selection of an administrator DrPark still held this temporary position as of the time of the hearing inMay 19695Hospital checks must be signed jointly by three of four authonzedpersons which include Dr and Mrs Park183 NLRB No. 65 560DECISIONSOF NATIONAL LABORRELATIONS BOARDAs indicated above, the center is soley owned byDr. Park. Its medical staff consists of Dr. Park andtwo other full-time physicians who are paid oneither a salary or percentage basis. The offices ofall three doctors are situated within the center area.The center, which is located at one end of thebuilding which houses the hospital, occupies ap-proximately one-tenth of the building area;' Its lo-cation is such that it shares in common with thehospital some corridors, waiting rooms, and lavato-ries,as well as admissions and business offices.'They also share the same cafeteria and parking lot.In addition, the hospital leases from the center alaboratory,physicaland occupational therapyrooms, and its emergency room-all of which arelocated within the center area. Further, in additionto its out-patient work, the center performs, with itsemployees, special services for the hospital consist-ing of X-ray work, electroencephalography (EEG),electrocardiography (EKG), mylograms, physicaltherapy, and special allergytestings,for which thecenter bills the hospital which in turn bills its pa-tients.Most of this work is performed in centerrooms on center-owned machines and equipment,although it is often necessary for center employeesand equipment to visit hospital patients.Adischarged hospital patient needing outpatient caremay or may not be referred to the center dependingon hisdoctor. The majority of thecenter's patientsneeding hospitalization, however, are referred tothe hospital by the center.As to the pharmacy, its location is such that itmay be reached only by entering the hospital first,and it also shares common corridors and waitingrooms with the hospital and the center. The recordalso shows that although the Parks own 50 percentof thisbusinesscorporation in which they are of-ficers and directors, the pharmacy is managed by itspresident, a Mr. Bluestone, who, together with hiswife, owns the remaining corporate stock. Accord-ing to Mr. Bluestone, the Parks have "nothing to dowith [the pharmacy's] operation."The pharmacy is a retail establishment whoseprincipal business consists of selling prescriptions tohospital and center patients.With the exceptionnoted below," it does not sell drugs or supplies toeither the hospital or the center. It is staffed by apharmacist and a clerk. The pharmacist is em-ployed and paid by both the pharmacy and the6 For comparison purposes,the common building housing the hospital,center, and pharmacy contains 51,615 square feet, of which the hospitalleases 46,300, and the pharmacy 590, square feet The center occupies4,725 square feet7Althoughthe center and the hospital share the admissions and busi-ness offices,each facility employs its own personnel who perform theduties required by such offices for their respective employers In addi-tion, the hospital is charged,as rent, four-fifths of the fair market rentalhospital, each of whom pays half his salary bychecks, usually drawn by Mrs. Park. Approximatelyhalf his time is spent in behalf of each employer inthe performance of duties consisting of running thestore,performing his pharmacological functions,and acting as purchasing agent for the pharmacy,the hospital, and the center, for whom he purchasesdrugs, pharmaceuticals, and related supplies in thename of each employer, who is billed and paystherefor.Although the supplies of each employerare separately compartmented, rent-free, in thepharmacy, the pharmacist "borrows" various itemsfrom the supplies of any of the employers when oneis short-stocked, and later replaces the "borrowed"goods.The pharmacy clerk is employed and paid by thehospital. Although she works under the direction ofthe pharmacist whomshe assistswith the "paperwork" and by writing receipts for prescriptionsfiled, ringing up sales, keeping the shelves neat, andkeeping track of the "borrowed" items, the pre-sident of the pharmacy testified that the clerk isneither in his employ nor subject to his direction orcontrol.In addition to the foregoing, there is also a sig-nificant degree of functional and operational in-tegrationbetween the hospital and the center.Thus,centeremployeesrelievehospitalswitchboard operators during lunch periods; thehospital laundry does the center's laundry; hospitalstockclerks also stock the center; receptionist-ad-mission clerks employed by the hospital direct peo-ple to various areas in both the hospital and thecenter; one center employee also has performed theduties of a receptionist-admissions clerk for bothfacilities and, in addition, has aided applicants forhospitalemployment by filling out applicationforms which she then delivered to the hospital'sdirector ofnursing;on a few occasions when thehospital was short of help, center employees haveworked therein without being paid therefor by thehospital; one hospital housekeeping employee has,on infrequent occasions, cleaned center property.Moreover,a single maintenance, housekeeping, andlaundry department which supplies services to boththe hospital and the center is supervised by a per-son whose salary is paid by both facilities. Therecord further shows with regard to all three facili-ties that they have only one telephone number, thevalue of all common areas, including these offices, based on the amountof hospital and center traffic and the utilization of the offices by eachemployerI Inasmuch as the pharmacy does not have the facilities for directpatient billing,itsells directly to the center such items as the centermay need to treat the employees of industrial clients under workmen'scompensation The center then bills the patient directly.These itemsamount to $500-$600 monthly. PARKVUE MEDICAL CENTERhospital's, and that all telephone calls, incoming,outgoing, and intrabuilding, are handled primarilyby hospital employees on hospital switchboards.During the fiscal year ending June 30, 1968, thehospital grossed revenues amounting to approxi-mately $750,000.During this same period, itpurchased, either directly or indirectly, in excess of$50,000 worth of goods, supplies, and services frompoints outside the State of Michigan.During 1968, the center grossed revenues in theamount of $283,138. Of this amount, over$131,000 was received from the hospital for specialserviceswork.During this same period, itpurchased $48,638 worth of goods, supplies, andservices, of which amount approximately $30,000could be classed as direct or indirect inflow and/oroutflow.The pharmacy's annual revenues during 1968amounted to approximately $50,000. During thissame period, it expended approximately $30,000for goods, supplies, and services, part of whichrepresents indirect out-of-state purchases of variousgoods and supplies valued in excess of $3,600.Petitioner contends that the three facilities con-stitute a single employer. The employers disclaimany single or joint employer relationship, arguingthat each facility operates as an independent entity,and that their relationship with each other is, atmost, "an arrangement for cooperation in certainaspects of business." Based thereon, the hospitalcontends that it is statutorily exempt from theBoard's jurisdiction because of its nonprofit status.Seeking to distinguish the facts herein from those inGeneralElectricCompany, Kadlec Hospital,89NLRB 1247, and related cases," the hospital furtherargues, in substance, that its lease with the Parks,their administrative and official positions in thehospital, their degrees of ownership in the as-sociated business enterprises, and the scope andmanner of the business dealings among all threefacilities are insufficient either to give the Parkscontrol of its operation or to remove that exemp-tion. Alternatively, the hospital argues that even as-suming a joint employer relationship exists for ju-risdictionalpurposes, the unit sought is inap-propriate. The center and the pharmacy, while notdisputing the Board's legal jurisdiction, claim ex-emption under the Board's discretionary jurisdic-tional standards; the center on the ground that itsoperation fails to meet either the retail or nonretailstandards, and the pharmacy because its operation,either standing alone or combined with the cen-561ter's, does not meet the dollar retail standard.In our view, the facts presented herein clearly donot support the Employers' foregoing claims of in-dependency of identity and operation. They show,instead, an interrelated medical complex with ahigh degree of physical, administrative, functional,and operational integrationwhich is businessoriented and, to a great extent, dominated by theParks. Thus, the Parks own the building in which allof the facilities are located, and, by virtue of theirleases with the hospital and the pharmacy, receiveannual rentals exceeding $159,000. Dr. Park ownsthe center outright, and, together with Mrs. Park,owns half the corporate stock of the pharmacy inwhich they are officers and directors. Dr Park'srelationship with the hospital is that of a trustee, amember of its board of directors, a member of theboard's executive committee, the hospital's vicepresident, its salaried medical director, and, contra-ry to its bylaws, its administratorMrs. Park also istrustee, a board member, a member of all of theboard's standing committees (executive, medical,property, and finance), the hospital's secretary andtreasurer, and its assistant administrator. It is ap-parent, therefore, that the Parks not only exercisetheauthoritative voice in the hospital's day-to-dayoperations, but also have substantial influence inestablishing overall hospital policy.Itfurther appears that part of that policy ispredicated on a functional and operational integra-tion with the center on which the hospital dependsfor space, equipment, and certain necessary ser-vices which are rendered to hospital patients bycenter employees using center equipment in centerrooms-for which the center received from thehospitalalmost half its $283,000 income andwithout which the hospital would be unable tofunction normally. These functions and services areperformed for the hospital by the center, a profitcorporation owned, operated, and controlled by theParks.The full extent of that policy and the magnitudeof facility and business integration achieved is ex-emplified by the pharmacy which services hospitaland center patients through a clerk who is paid bythe hospital and over whom the pharmacy's prin-cipals ostensibly have no control, and a pharmacistwho is jointly paid by the hospital and the pharma-cy but who, nevertheless, acts as purchasing agent,and custodian and dispenser of drugs and suppliesfor the center as well as for the hospital.In short, the record reveals, and we find, that the9Wherein jurisdiction was asserted over nonprofit hospitals whichwere controlled and operated by business enterprises as an integralpart of their business activities 562DECISIONSOF NATIONAL LABOR RELATIONS BOARDhospital has no true viability apart from the centerupon which it must rely for its complete and effec-tive operation, and that the center, together withthepharmacy and the hospital, are operatedprimarily for business purposes.We further findthat the Parks' many positions of authority in thehospital have enabled them to exercise such signifi-cant and extensive influence over the hospital that,as a realistic and practical matter, that facility isoperated by the Parks as an adjunct to, and an in-tegral part of, their profit-making ventures, and isonly nominally operated by the nonprofit hospitalcorporation. It therefore follows that the limitationsof the exemption afforded nonprofit hospitals inSection 2(2) of the Act have been exceeded andhave no application here. 10In view of the authority, influence, and degree ofcontrol exercised by the Parks in all three facilities,the joint purchasing, storing, and dispensing ofdrugs and supplies, the sharing of a common situs,common areas, and common facilities, the use ofthe same parking lot, the servicing of many of thesame patients, and the administrative and func-tional integration of employers, employees, andoperations among all facilities," we also find thatthe hospital, the center, and the pharmacy are in-terrelated parts of an integrated operation and,therefore, constitute a single employer within themeaning of our Act. The operations of these facili-ties,moreover, are conducted in such a manner asto supplement each other and to convey to theirrespective patients, the public, and even some em-ployees, the impression that they are all parts of asingle enterprise. Therefore, even absent a singleemployer finding, we would, nevertheless, considerthe three facilities as one for the purpose of testingthe impact on commerce which would result from alabor dispute at any of the operations.12Accordingly, since the combined revenues of thethree facilities exceed both our retail, or nonretail,jurisdictional standards, we find that it will effectu-ate the policies of the Act to assert jurisdiction inthis proceeding.2.The labor organization involved claims torepresent certain employees of the Employers.3.A question affecting commerce exists con-cerning representation of employees of the Em-"'CfGeneral Electric Company, Kadlec Hospital,89 NLRB 1247,Kennecott Copper Corporation,99 NLRB748,Miami InspirationHospital, Inc ,175 NLRB 636 In pertinent part, Section 2(2) of the Actexempts "any corporation or association operating a hospital, if no partof the net earnings inures to the benefit of any private shareholder orindividual "iiAlthough the three facilities provide somewhat different services,require somewhat different skills, and have some different supervision,hours of work,wages, and fringe benefits,these differences do notployers within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act4.Petitioner seeks to represent hospital, center,and pharmacy employeesin a singleunit which in-cludes all licensed practical nurses, nurses aides, or-derlies, laboratory technicians, operating roomtechnicians, therapy assistants, medical assistants,special service assistants, X-ray technicians, dietaryand kitchen employees, housekeeping employees,laundry employees, pharmacy clerk, receptionists,and maintenance employees at Parkvue MedicalCenter and General Hospital and Parkvue Pharma-cy, Inc., at 28303 Joy Road, Westland, Michigan,and excludes office clerical employees, switchboardoperators, confidential employees, professional em-ployees, guards and supervisors as defined in theAct.While the Employersarguegenerally that asingleunit is inappropriate, they nevertheless wouldinclude in any appropriate unit the hospital-em-ployed switchboard operators, and exclude thehospital-employed licensed practical nurses and thepharmacy clerk.With regard to the disputed classifications, therecord shows that thereare onefull-time and fourpart-time hospital-employed switchboard operatorswhose duties consist of manning the switchboard,recording calls, notifying doctors of meetings, coor-dinating job requests for maintenance, light typingsuch as preparing operating room schedules, andstuffing envelopes with hospitalannouncements.The majority of their time, however, is spent per-forming switchboard duties. In addition, these em-ployees regularly interchangewith center em-ployees who relieve them during lunch periods.'' Inview of the foregoing, and the consequent commu-nity of interests which switchboard operators sharewith hospital and center employees, we shall in-clude them in theunit.14The pharmacy clerk works under the direction ofthe pharmacist whom she assists with the paper-work and by writing receipts for prescriptions filled,ringingup sales, and keeping the shelvesneat. In-asmuch as this employee is primarily a store clerkand not an office clerical, we shall include her inthe unit.As to the licensed practical nurses, hereinafterreferred to as LPN's, whom Petitioner would nownegate the interrelationship and interdependency which exist betweenthese facilities or obviate the community of interests shared by the em-ployees therein who have similar and related medical and other skillsand duties within the health-care facilities involved hereinzTrade Winds Motor Hotel & Restaurant,140 NLRB 56713One of the part-time operators is Dr Park's daughterWe find thatshe is excludable from the unit for this reasonFoam Rubber City #2of Florida,Inc,167 NLRB 623i4CfYorktowneHotel,126 NLRB 344 PARKVUE MEDICAL CENTERinclude and the Employer exclude, the recordshows that Petitioner originally excluded LPN's inits petition. At the hearing, however, the EmployerelicitedfromDr.Park on direct examinationtestimony concerning the duties of this classifica-tionDr. Park testified, in substance, that LPN'smust take state-approved training courses in an ac-creditedhospitalandmust be registered andlicensed by the State; that they are supervised byand answerable to RN's and the director of nursing;that they must turn to the director of nurses in theevent they run into something they cannot handle;that their responsibilities include being responsiblefor any medications dispensed from nurses' sta-tions, the charting done on patients, all aspects ofpatients' special bed care, the maintenance of nar-cotics records, control over the narcotics chest, thenotification of patient changes to the patient's doc-tor, the checking of vital signs, the summoning ofphysicians in cases of emergency, the transmittal ofdoctors' orders and requests to the proper places,attending nurses' meetings and inner hospital train-ing sessions; and teaching nurses aides and super-vising nurses aides as to carrying out their duties.The matter having thus been put in issue, theHearing Officer suggested that the parties brieftheir respective positions thereon. In accordancetherewith, Petitioner, in its brief, now seeks to in-clude LPN's in its requested unit and requests thatits petition be amended accordingly. The Employercontends in its brief that, although the "question"of the unit placement of LPN's was "raised" at thehearing, the matter was not litigated and, therefore,the LPN's should be excluded.15 In order to assure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory right to vote,all parties to the election should have accesss to a list of voters and theiraddresses which may be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,NLRB v Wyman-Gordon Co,394 U S 759 Accordingly, it is hereby directed that an election eligibil-ity list,containing the names and addresses of all the eligible voters, must563We conclude that the evidence adduced as to thedutiesoftheLPN classificationadequatelyestablishes that such classification is properly in-cludable in the unit herein. Accordingly, we herebygrant Petitioner's request to amend its petition toinclude the LPN's in the unit, and the petition is soamended. However, with respect to whether in-dividual employees in such classification possess su-pervisory authority, the record is inadequate andprecludes us from making such determination. Weshall, therefore, permit all LPN's to vote subject tochallenge on the ground that they are supervisorswithin the meaning of Section 2(1 1) of the Act.Accordingly,we find that the following em-ployees constitutea unitappropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All licensed practical nurses, nurses aides,orderlies, laboratory technicians,operatingroom technicians, therapy assistants, medicalassistants,specialserviceassistants,X-raytechnicians, dietary and kitchen employees,housekeeping employees, laundry employees,maintenance employees, receptionists, phar-macy clerk, and switchboard operators em-ployed at Parkvue Medical Center and GeneralHospital and Parkvue Pharmacy Inc., 28303Joy Road, Westland, Michigan, excluding of-ficeclericalemployees,confidentialem-ployees, professional employees, guards, andsupervisors as defined in the Act.[Direction of Election" omitted from publica-tion. ]be filed by the Employer with the Regional Director for Region 7 within7 days of the date of this Decision and Direction of Election The Re-gional Director shall make the list available to all parties to the electionNo extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply withthis requirement shall be grounds for setting aside the election when-ever proper objections are filed427-258 O-LT - 74 - 37